DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1A-8:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The drawing lines, reference numerals, and reference lines are blurry as they have a dot matrix background, which distorts the view.
         - Consideration of drawing representations instead of photographs for  Figures 1A and 1B should be undertaken to allow for details of the discs to be viewed. 
         - Consideration of drawing representations instead of a photograph for  Figure 5 should be undertaken to allow for details of the photograph to be represented.

   Figures 6-8:  Numbers and reference characters not plain and legible.  See 37 C.F.R. 1.84(p).
      Lines of graphs and text is obscured or missing.

   Figures 1A and 2-8:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).
 
	

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
   Reference numeral -- 1 -- does not appear within Figures 1A and/or 1B as suggested by the disclosure in paragraph [00], line .  


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both a "water regulator", as shown in Figure 2 and a "switch" also shown in Figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The disclosure is objected to because of the following informalities:
   Paragraph [0011], line 10:  A -- hyphen -- should be inserted between the term "three" and "dimensional".
   Paragraph [0014], line 7:  The conjunction -- and -- should be inserted after the "semicolon".
   Paragraph [0046], line 4:  Reference numeral -- 2 -- should be inserted after the term "disc" and deleted after the term "channel" since the numeral represents the disc and not the channels.
   Paragraph [0046], line 6:  Reference numeral -- 2 -- should be inserted after the term "disc".
   Paragraph [0046], line 7:  Reference numeral "2" should be deleted after the term "channel" since the numeral represents the disc and not the channels.
   Paragraph [0046], line 7:  Reference numeral -- 4 -- should be inserted after the term "disc" and deleted after the term "channel" since the numeral represents the disc and not the channels.
   Paragraph [0053], line 9:  Reference numeral "26" has been previously used to represent the "water reservoir" (paragraph line 5).
   Paragraph [0057], line 6:  The conjunction -- and -- should be inserted after the "semicolon".
   Paragraph [0063], line 1:  A -- hyphen -- should be inserted after the term "two".
   Paragraph [0063], line 4:  A -- hyphen -- should be inserted between the term "three" and "dimensional"; and a -- comma -- should be inserted prior to the term "such".
   Paragraph [0064], line 2:  A -- hyphen -- should be inserted after the term "two".
   Paragraph [0064], line 6:  A -- hyphen -- should be inserted between the term "three" and "dimensional".
   Paragraph [0067], line 2:  A -- hyphen -- should be inserted between the term "two" and "dimensional".
   Paragraph [0073], line 11:  A -- hyphen -- should be inserted between the term "multi" and "dimensional".
  
Appropriate correction is required.

Claim Objections
Claims 17-19, 21-22, and 24 are objected to because of the following informalities:
   Re claim 17, claim line 5:  The phrase "the output flow rate" lacks antecedent basis.
   Re claim 17, claim line 5:  The conjunction -- and -- should be inserted after the "semicolon".
   Re claim 17, claim line 6:  The phrase "the intensity" lacks antecedent basis.
   Re claim 18, claim line 5:  The term "process" should be corrected to read
-- processes --.
   Re claim 24, claim line 2:  A -- hyphen -- should be inserted between the term "fourth" and "dimensional".

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 11, claim line 2:  The claim recites a vapor permeable membrane, but the claim fails to disclose where this vapor permeable membrane is located within the device with respect to the other structure comprising the evaporative membrane device. 
	   Re claim 15, claim lines 2-3:  The phrase "the flow meter" lacks antecedent basis. Flow meter is claimed in claims 12 and 13; and the instant claim depends from claim 1.
	   Re claim 16, claim line 3:  The phrase "the power supply" lacks antecedent basis.
	   Re claim 19, claim line 3:  Is this "a chromatography process" the same chromatography process previously claimed in claim line 2?
   Re claim 19, claim line 4:  Is this "an extraction process" the same extraction process previously claimed in claim line 2?
   Re claim 19, claim line 4:  Is this "a chromatography process" the same chromatography process previously claimed in either claim line 2 or claim line 3?
   Re claim 19, claim line 5:  Is this "a chromatography process" the same chromatography process previously claimed in claim lines 2, 3 or 4?
   Re claim 19, claim line 5:  Is this "a detection process" the same detection process previously claimed in claim line 3?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9-12, 15-17, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,964,411 (Dasgupta et al.).
   With respect to the limitations of claim 1, Dasgupta et al. disclose a membrane- based concentrator, comprising:
      i) an evaporative membrane concentration module (62) (col. 1, lines 6-9 and col. 3 line 39 through col. 4, line 21) comprising a heating element (col. 9, lines 45-54 and col. 12, lines 28-35 and Figure 4 - heaters (64a, 64b) are located within the block (62) containing the maze channel);
         ii) a means of measuring output flow rate of a liquid sample from the module (col. 10, lines 8-12); and
         iii) a controller operably connected to the means of measuring flow rate of the liquid sample and operably connected to the heating element (col. 9, line 65 through col. 10, line 12);
         wherein the controller adjusts the intensity of the heating element such that the output flow rate from the module is a desired output flow rate and wherein the heating element is situated to heat the flow of liquid sample within the evaporative membrane concentration module (heaters (64a, 64b) are located within the maze channel (membrane concentration module) - col. 12, lines 28-35).

   With respect to the limitation of claim 3, Dasgupta et al. appear to disclose that the heating element is a resistive heating element (silicon flexible heaters - col. 11, lines 29-30).

   With respect to the limitation of claim 5, Dasgupta et al. further disclose a liquid flow channel connected to an inlet and an outlet (concentrator housing has a sample stream flow channel having an inlet and an outlet - col. 3, lines 42-44).

   With respect to the limitation of claim 9, Dasgupta et al. further disclose a gas channel connected to an inlet and an outlet (concentrator housing has a gas stream flow channel having an inlet and an outlet - col. 3, lines 42-44).

   With respect to the limitation of claim 10, Dasgupta et al. further disclose that the gas outlet is connected to a vacuum pump (drying gas flow to the concentrator is supplied by applying a vacuum - col. 17, lines 11-16).

   With respect to the limitation of claim 11, Dasgupta et al. further disclose a vapor permeable membrane (membrane permitting flow of solvent evaporated from liquid sample stream - col 3, lines 48-54).

   With respect to the limitation of claim 12, Dasgupta et al. further disclose that the means of measuring output flow rate of the liquid sample from the evaporative membrane concentration module is a flow meter (col. 11, lines 10-15 - liquid exiting membrane at a  flow rate of 5 to 35 microliters per minute - need a flow meter to know this since it does not appear that volume and time are expressly being recorded here).

   With respect to the limitation of claim 15, Dasgupta et al. further discloses that the controller assesses the flow rate measurement provided by the flow meter against a desired output flow rate and adjusts the intensity of the heating element to obtain the desired flow rate of the liquid sample (col. 9, line 65 through col. 10, line 12 - sample stream flow rate is monitors as the intensity of the heating element is changed).  

   With respect to the limitation of claim 16, Dasgupta et al. further discloses that the controller adjusts the intensity of the heating element through regulation of the power supply to the heating element (col. 11, lines 26-32 - evaporation device is housed inside a heater that is used to control device temperature).

   With respect to the limitations of claim 17, Dasgupta et al. disclose a method of concentrating analytes and/or altering solvent mixture of an analyte composition comprising:
          i) flowing a liquid sample stream comprising an analyte composition and one or more solvents into an evaporative membrane concentration module (62) comprising a heating element (col. 1, lines 6-9 and col. 3 line 39 through col. 4, line 21) comprising a heating element (col. 9, lines 45-54 and col. 12, lines 28-35 and Figure 4 - heaters (64a, 64b) are located within the block (62) containing the maze channel);
         ii) measuring the output flow rate of the liquid sample stream from the module (col. 10, lines 8-12);
         iii) controlling the intensity of the heating element to evaporate solvent from the analyte composition and provide a desired output flow rate of the liquid sample stream from the module (col. 9, line 65 through col. 10, line 12),
         wherein the heating element is situated to heat the flow of liquid sample stream within the evaporative membrane concentration module (heaters (64a, 64b) are located within the maze channel (membrane concentration module) - col. 12, lines 28-35).

   With respect to the limitation of claim 26, Dasgupta et al. further disclose a multi-dimensional chromatographic instrument comprising at least one evaporative membrane modulation device according to claim 1 (concentrator may find applications at multiple locations in the chromatographic pathway in multidimensional applications - col. 9, lines 12-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,964,411 (Dasgupta et al.). 
   With respect to the limitation of claim 13, Dasgupta et al. disclose all of the limitations of the base claim and any intervening claims including that the flow output is measured using a flow meter. Dasgupta et al. fail to expressly disclose the type of flow meter utilized; however, the Examiner argues that the type of flow meter used is a choice of design that would be well within the purview of one of ordinary skill in the art. Said person of ordinary skill in the art would be well aware of the advantages and disadvantages of each listed flow meter and would choose accordingly based on the environment and application.  Moreover, the type of flow meter utilized does not appear to be critical to the operability of the invention, such that all of the flow meters would appear to perform the intended function.
Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over  US 7,964,411 (Dasgupta et al.) in view of CN 105717243 (Guan et al.).

   With respect to the limitations of claim 18, Dasgupta et al. disclose all of the limitations of the base claim, but fail to expressly disclose a method of interfacing a first liquid flow process and a second liquid flow process, the first and second liquid flow processes having incompatibility in liquid phase composition or flow rate comprising placing an evaporative membrane modulation device according to claim 1 between the first and second liquid flow processes. 
   Guan et al. disclose an interface for two-dimensional liquid chromatography comprising a hollow fiber membrane module (100) comprising a hollow fiber membrane (101) within a vacuum chamber (102) and a heater (400) for heating the hollow fiber membrane (100).  The inlet end of the membrane is connected to the outlet of the first-dimensional liquid chromatography column (1).  The outlet end of the membrane is connected to a ten-way valve and then to the inlet end of a second-dimension liquid chromatography column (2) (Figure 2), which has a second liquid flow process that has a different flow rate than the first liquid flow process through the first-dimensional liquid chromatography column (1). The hollow fiber membrane module (100) is placed between the first and second liquid flow processes (Example 1 - page 4).  Modifying Dasgupta et al. with a concentrator/interface between the first and second liquid processes would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention as a means of reducing the injection volume of the second- dimensional liquid chromatography, increase the sample concentration, improve detection sensitivity, an is applicable to various separation mode liquids (page 1, lines 4-7).

With respect to the limitations of claim 19, the combination (Guan et al.) further disclose that the first liquid process is chromatography process (sample passing through a first dimensional chromatograph column (1)) and/or wherein the second liquid process is selected from a chromatography process and a detection process (after passing through membrane module (100) the sample, which has been separated, undergoes a further separation in a second-dimensional chromatography column (2) and detection using an ultraviolet detector) (Figure 2 and Example 1 - page 4).

   With respect to the limitation of claim 21, the combination (Guan et al.) further disclose that the first liquid flow process is a liquid-liquid extraction process (solvent is extracted from the liquid sample via the membrane module (100) - Example 1 - page 4) and the second liquid flow process is a chromatography process (after passing through membrane module (100) the sample, which has been separated, undergoes a further separation in a second-dimensional chromatography column (2)) (Figure 2 and Example 1 - page 4).
 
   With respect to the limitations of claim 22, the combination (Guan et al.) further disclose that both first and second liquid flow processes are chromatography process (first sample and solvent pass through a first-dimensional chromatography liquid column; and after passing through membrane module (100) the sample undergoes a further separation in a second-dimensional chromatography column (2) (Figure 2 and Example 1 - page 4).

   With respect to the limitation of claims 23 and 24, Dasgupta et al. disclose all of the limitations of the base claim including that membrane concentrators may be used in multidimensional applications and may find application at multiple locations in the chromatographic pathway (col. 9, lines 12-14).  Dasgupta et al., however, fail to disclose placement of an evaporative membrane modulation device between a first chromatographic separation and a second chromatographic separation; and that the multi-dimensional liquid chromatography is two, three, or four-dimensional liquid chromatography.
   Guan et al. disclose an interface for two-dimensional liquid chromatography comprising a hollow fiber membrane module (100) comprising a hollow fiber membrane (101) within a vacuum chamber (102) and a heater (400) for heating the hollow fiber membrane (100).  The inlet end of the membrane is connected to the outlet of the first-dimensional liquid chromatography column (1).  The outlet end of the membrane is connected to a ten-way valve and then to the inlet end of a second-dimension liquid chromatography column (2) (Figure 2).  Modifying Dasgupta et al. with a concentrator/interface between the first and second liquid chromatography columns would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention as a means of reducing the injection volume of the second- dimensional liquid chromatography, increase the sample concentration, improve detection sensitivity, an is applicable to various separation mode liquids (page 1, lines 4-7).

   With respect to the limitation of claim 25, the combination (Guan et al.) further disclose that the multi-dimensional chromatography comprises combinations of reverse phase liquid chromatography and ion exchange chromatography (first dimension column is an anion exchange chromatography column; and the second two-dimensional column is a reverse phase column - Example 1 - page 4 and Figure 2). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 6-8 because the prior art of record fails to teach and/or make obvious the limitations of the above cited claims in combination with all of the limitations of the base claims and any intervening claims.


Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856